DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on November 11, 2021.
	Claims 1, 18, and 19 are currently amended.  
Claims 1-19 are pending and are allowed.

Information Disclosure Statement

The Information Disclosure Statement that was filed on September 13, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
	
Response to Remarks/Amendments
35 USC § 101 Rejections.
All outstanding 35 USC 101 rejections are withdrawn in view of Applicant’s amendments explicitly linking the abstract idea to control of an autonomous vehicle, “routing an autonomous vehicle from a first location to a second location using the composite map.”  Therefore, this limitation is, at least, a practical application of the previously identified abstract idea.




Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Johnson et al. (US Patent 10,969,232) discloses alignment of standard definition (SD) maps and high definition (HD maps) which may come from different sources.  Responsive to input of a destination, a route to that destination may be defined, and SD map waypoints generated from that defined route.  A graph may be generated from the HD map.  The waypoints may be matched with nodes and edges in the graph. One or more edges may constitute a segment in the HD map. A plurality of segments are identified to match the route.
Prior art reference Gale et al. (Publication US 2011/0301843) discloses methods of providing location-based information with respect to a topological map.  A method may include (a) receiving a query for location-related information, (b) optionally generating data representing the topological map, (c) accessing the location-related information in a map-to-scale, (d) optionally determining an association between one or more points (or links) in the map-to-scale and one or more corresponding points (or links) in a topological map, (e) identifying one or more points (or links) in the map-to-scale that relate to the location-related information and that correspond to one or more points (or links) in the topological map, (f) optionally determining a relative position of the location-related information with respect to the identified one or more map-to-scale points (or links), and (g) displaying the location-related information with respect to the corresponding one or more points (or links) in the topological map.
Prior art reference Chen et al. (Publication US 2007/0014488) discloses automatic conflation systems and techniques which provide vector-imagery conflation and map-imagery conflation.  Vector-imagery conflation is an efficient approach that exploits knowledge from multiple data sources to identify a set of accurate control points.  Vector-imagery conflation provides automatic and accurate alignment of various vector datasets and imagery, and is appropriate for GIS applications, for example, 
Prior art reference Lathrop et al. (Publication US 2017/0219364) discloses a method and system for a semi-autonomous vehicle to have optional routes that vary in an amount of autonomous driving offered.  The system performs processes including aggregating data from various sources to thereby position and orient the vehicle, assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned, and displaying the optimal route.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	A method of generating a composite map for routing autonomous vehicles, the composite map including both high-definition (HD) map data and standard definition (SD) map data, the method comprising:
	identifying, on an HD map, a first node and a source node;
	determining a candidate source node on an SD map that corresponds to the source node on the HD map; and
	determining a plurality of candidate nodes on the SD map that potentially correspond to the first node on the HD map;	
	selecting a respective candidate node, from the plurality of candidate nodes on the SD map, as corresponding to the first node of the HD map, based on a similarity of:
		a routing distance between the respective candidate node on the SD map and the candidate source node on the SD map; and
		a routing distance between the first node on the HD map and the source node on the HD map;
	generating a composite map that includes information from the HD map and the SD map; and
	routing an autonomous vehicle from a first location to a second location using the composite map.

Regarding claim 18, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A computer system, comprising:
	one or more processors; and
	memory storing one or more programs, the one or more programs storing instructions that, when executed by the one or more processors, cause the one or more processors to:
		identify, on an HD map, a first node and a source node;
		determine a candidate source node on an SD map that corresponds to the source node on the HD map; and
		determine a plurality of candidate nodes on the SD map that potentially correspond to the first node on the HD map;
		select a respective candidate node, from the plurality of candidate nodes on the SD map, as corresponding to the first node on the HD map, based on a similarity of:
			a routing distance between the respective candidate node on the SD map and the candidate source node on the SD map; and
			a routing distance between the first node on the HD map and the source node on the HD map;
		generate a composite map that includes information from the HD map and the SD map; and
		route an autonomous vehicle from a first location to a second location using the composite map.

Regarding claim 19, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
	A non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to:
	identify, on an HD map, a first node and a source node;
	determine a candidate source node on an SD map that corresponds to the source node on the HD map; and
	determine a plurality of candidate nodes on the SD map that potentially correspond to the first node on the HD map;
	select a respective candidate node, from the plurality of candidate nodes on the SD map, as corresponding to the first node of the HD map, based on a similarity of:
		a routing distance between the respective candidate node on the SD map and the candidate source node on the SD map; and
		a routing distance between the first node on the HD map and the source node on the HD map;
		generate a composite map that includes information from the HD map and the SD map; and
		route an autonomous vehicle from a first location to a second location using the composite map.

	Claims 2, 7-15, and 17 depend from claim 1, claims 3-5 depend from claim 2, claim 6 depends from claim 5, claim 16 depends from claim 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666